DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/24/2021 has been entered. Claims 1-13 and 17-18 remain pending in the application.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 and 17-18 (particularly claim 12) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim over claims 9-11 and 13-17 (particularly claim 10) of co-pending Application No. 15/567,190 (reference application) in view of Gist (US 20080073376 A1) and Cuppari (US 20150046877 A1).
Claim 12 of this application and claim 10 (including the limitations of claim 9) of co-pending Application No. 15/567,190 both teach a method for preparing and dispensing a beverage into a drinking container in stacked layers, the method comprising a customer (user) selecting the position of different layers, calculating the required density of each beverage component to achieve the selected positions of each layer, preparing and delivering each layer of the beverage components by dilution of at least one soluble beverage ingredient with a diluent in order to reach the calculated density, the order of preparation and delivery in the drinking container consisting in preparing a lower density layer prior to a higher density layer. Furthermore, claim 12 of this application and claim 10 of co-pending Application No. 15/567,190 both teach dissolving a dose of a soluble beverage ingredient with a diluent in a chamber of the dispenser.

Gist teaches (Paragraph 0009, 0058, 0115) a dispenser for a frozen carbonated beverage that dispenses the beverage in layers in an order selected by a user. In addition, Gist teaches (Paragraph 0066) a customer display that could be electronic monitor that may display pictures of beverage (FCB or drink). While Gist does not clarify that the pictures of the beverage show illustrative vertically stacked layers of predefined beverage components it would be obvious to do so in order to demonstrate to customers what kinds of beverages the device is capable of producing or to suggest particular flavor combinations that are popular or desired by a majority of consumers. Furthermore, while a picture is not an illustration, one or ordinary skill in the art would recognize them as obvious substitutes since they convey the same information about the visual appearance of a beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending Application No. 15/567,190  to incorporate the user selection and control process and the use of a beverage picture in a display taught by Gist since both are directed to methods of  controlling dispensing devices, since both teach the production of multilayered beverages, since displaying an image of a beverage is known in the art as shown by Gist, since an image would inform users of the purpose and function of the dispenser, and since an image would advertise the beverage to a consumer, making them more likely to want or purchase the beverage. 
Cuppari teaches (Paragraph 0040; Fig. 2A-2B #200, 230, 240, 250) a computing device screen display of a user interface 200 which may be utilized for selecting beverages for mixing, wherein beverage options may be selected by moving a user control 230 and the user may drag the selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending Application No. 15/567,190 to incorporate the user interface features of Cuppari, including the list 250 displaying beverage ingredients and the drag and drop control to add beverage components to the list since both are directed to methods of making a beverage with multiple components, since displaying a list of beverage components and adding components to the list by dragging them is known in the art as shown by Cuppari, and since a visual display would help users understand what components are going into their beverage. While the list of Cuppari does not show vertically stacked layers in an illustration of a layered beverage, an electronic display of such a beverage is known in the art as shown above, such changes are simply aesthetic and have no impact on the function of the device, and one or ordinary skill in the art would understand to design the user interface to display the list in vertical tiers in an illustration of a beverage to convey to the user how the final product would look, enhancing user understanding of the device. Furthermore, it would be obvious to allow a user to change the order of items in the list, since users may accidentally put ingredients in the wrong order or change their mind and wish to correct the order before beverage production begins.
This is a provisional non-statutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 20050095341 A1) in view of Gist (US 20080073376 A1), Cuppari (US 20150046877 A1), Talon (WO 2014057094 A1), and Kinds (US 20130014857 A1).
Regarding claim 12, Sher teaches (Paragraph 0035) a method for delivering a multi-layered beverage through a dispensing device where amounts of at least a first and second concentrates are metered from concentrate storage means wherein at least the second liquid concentrate is properly mixed with a diluent, preferably cold or hot water, to be subsequently discharged in a serving (drinking) container, wherein the metered amount of second concentrate is diluted with water in such a manner that the resulting density of the liquid layer, as obtained from the mixture of second concentrate and water is less dense than the first liquid layer as obtained from the metered amount of first concentrate. Sher further teaches (Paragraph 0037) at least two liquid layers are visually apparent through a transparent container, such as a glass. Sher also teaches (Paragraph 0080; Fig. 7 #9, 90, 91) a control system 9 has a programmable controller or processor 90 and user input means 91 (interface) in signal communication with the processor where the user is able to make selections of various beverages with various different multi-layered characteristics. Sher further teaches (Paragraph 0082) a user input means may be a touch screen. Additionally, Sher teaches (Paragraph 0016) the dispensing device further comprises at least first and second liquid concentrates individually contained in storage means; concentrate lines and transport and metering means configured to transport and meter each concentrate individually from the storage means to the mixing means; and at least one delivery line with an outlet to discharge amounts of the mixed and diluted concentrates in a serving container. Sher further teaches (Paragraph 0012, 0026) means for providing the first and second dilution ratios at predetermined values so that the resulting density of the first liquid layer is higher than the resulting density of the second liquid layer, wherein  the density variation between the first and second liquid layers is set by controlling the concentrate-to-water dilution ratio. Sher further teaches (Paragraph 0082, Fig. 7 #4) a mixing chamber 4, wherein in milk concentrate (beverage ingredient) and water (diluent) are added to deliver reconstituted liquid milk (beverage component).
Sher does not explicitly state that the density of each beverage component is calculated to obtain the vertical order of the stacked layers. As noted above, concentrate-to-water dilution ratios (which correlate with density) have been predetermined. However, a calculation must have been done to obtain these predetermine ratios, and it would be obvious to one of ordinary skill in that such a calculation could be done to determine a concentrate-to-water dilution ratio or a density such that the beverage components could be stacked in any order. 
Sher is silent on enabling a user to choose, in a user interface of a beverage dispenser, the vertical order of the stacked layers of beverage components in the drinking container. Also, Sher is silent on providing, on the user interface, an illustration of the drinking container with illustrative vertically stacked layers of predefined beverage components. In addition, Sher is silent on enabling the user to change the vertical order of the stacked layers of beverage components in the drinking container by changing an order of the illustrative vertically stacked layers of the predefined beverage components in the illustration of the drinking container on the user interface. Sher is further silent on the vertical order of the stacked layers being selected by the user in the drinking container. Sher is further silent on the soluble beverage ingredient being dissolved by the diluent. Sher also teaches delivering a higher density layer prior to a less dense layer rather than the order of preparation and delivery of the stacked layers of beverage components consisting of preparing and delivering a lower density layer prior to a higher density layer.
Gist teaches (Paragraph 0009) a dispenser that features an electrically operated frozen carbonated beverage valve that can be electronically controlled, wherein the valve can be fitted with additional additive or multiple flavor dispensing method and apparatus to dispense further additives or additional flavors into the frozen carbonated beverage in various manners under electric or electronic control, such as in layers, simultaneously, stripes or in combination, either automatically (programmed) or in a manner otherwise selected by the user or consumer. Gist further teaches (Paragraph 0058) a user interface with a keypad including a “layer” option. Gist further teaches (Paragraph 0115) should a customer choose layer and say four flavors, each of the flavors selected come out sequentially in the order selected. In addition, Gist teaches (Paragraph 0066) a customer display that could be a conventional sign and/or an electronic monitor, and the latter could display: commercials and advertising, pictures of beverage (FCB or drink), customer promotions, operator instructions, ingredient information, beverage color options, pouring instructions, beverage additive options, beverage additive selection instructions, recipes for novel drinks, video or other games. While Gist does not clarify that the pictures of the beverage show illustrative vertically stacked layers of predefined beverage components it would be obvious to do so in order to demonstrate to customers what kinds of beverages the device is capable of producing or to suggest particular flavor combinations that are popular or desired by a majority of consumers. Furthermore, while a picture is not an illustration, one or ordinary skill in the art would recognize them as obvious substitutes since they convey the same information about the visual appearance of a beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the user selection and control process and the use of a beverage picture in a display taught by Gist since both are directed to methods of  controlling dispensing devices, since both teach the production of multilayered beverages, since creating a multi-layered beverage with layers produced in a user selected order is known in the art as shown by Gist, since letting users select the order of the beverages would satisfy consumer preferences as some consumers will want to consume layers in different orders (e.g. milk before coffee or vice versa), since consumers may want to consume layers in the same order but with different methods (e.g. a consumer using a straw will consume the layers from bottom to top, but a consumer who prefers to drink directly from the container will consume the layers from the top down and the layers will need to be reversed if they wish to consume them in the same order), and since consumers will want to control the visual appearance of their beverage to suit their preferences, since displaying an image of a beverage is known in the art as shown by Gist, since an image would inform users of the purpose and function of the dispenser, and since an image would advertise the beverage to a consumer, making them more likely to want or purchase the beverage. Furthermore, as it is known from Sher to determine concentrate-to-water dilution ratios corresponding to the density of each layer in order to vertically stack the layers, it would be obvious to one of ordinary skill in the art to configure the dispenser of Sher to calculate the density of each layer such that the layers may be stacked according to user selection, since Sher teaches a device with a programmable controller that could be programmed in such a manner, and since users will want to select the order of layers for their beverage for the reasons noted above.
Cuppari teaches (Paragraph 0040; Fig. 2A-2B #200, 230, 240, 250) a computing device screen display of a user interface 200 which may be utilized for selecting beverages for mixing, wherein beverage options may be selected by moving a user control 230 and the user may drag the selected option to mix mode user control 240 to add to a list 250 of the constituent beverages to include in a mixed beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the user interface features of Cuppari, including the list 250 displaying beverage ingredients and the drag and drop control to add beverage components to the list since both are directed to methods of making a beverage with multiple components, since both teach a touch screen user interface, since displaying a list of beverage components and adding components to the list by dragging them is known in the art as shown by Cuppari, and since a visual display would help users understand what components are going into their beverage. While the list of Cuppari does not show vertically stacked layers in an illustration of a layered beverage, an electronic display of such a beverage is known in the art as shown above, such changes are simply aesthetic and have no impact on the function of the device, and one or ordinary skill in the art would understand to design the user interface to display the list in vertical tiers in an illustration of a beverage to convey to the user how the final product would look, enhancing user understanding of the device. Furthermore, it would be obvious to allow a user to change the order of items in the list, since Sher as modified by Gist teaches choosing particular sequence for a layered beverage as shown above, and since users may accidentally put ingredients in the wrong order or change their mind and wish to correct the order before beverage production begins.
Talon teaches (Page 12, lines 14-20) a method for the preparation of a beverage, comprising the steps of furnishing a food capsule having a plurality of chambers each provided with a quantity of a respective alimentary substance (beverage ingredient); injecting a quantity of a liquid into each of said chambers, said quantity of liquid mixing with said quantity of an alimentary substance provided within each chamber to produce a food component; and dispensing said beverage into a container. Talon further teaches (Page 21, lines 26-30; Page 22, lines 1-3; Fig. 1 #108, 110) during the first injection step, a quantity of liquid is injected into the central chamber 108, wherein it dissolves the first alimentary substance 110 to create the first food component.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the dissolving step and dissolvable (soluble) beverage ingredient of Talon, since both are directed to methods of producing a beverage using a beverage dispenser, since both teach adding liquid to a beverage ingredient, since dissolving a beverage ingredient is known in the art as shown by Talon, since a dissolvable ingredient would save storage space relative to a fully diluted/dissolved liquid ingredient, and since dissolvable ingredients (such as powdered milk or ground coffee (Talon, Page 6, lines 11-13)) would be preserved for longer than liquid ingredients. 
Kinds teaches (Paragraph 0025, 0026) a method for filling a holder with separated liquid layers, which comprises the steps of placing a holder with bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit with an outflow opening for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher by substituting the filling method of Sher for the filling method Kinds since both are directed to methods of dispensing beverages, since both teach the production of multilayered beverages, since the dispensing method of Kinds can produce an equivalent result to Sher, since Sher has a programmable controller capable of being programmed to distribute the beverage in the order taught by Kinds, since the short distance between the outflow opening and the bottom of the holder improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized.
Regarding claim 13, Sher is silent on each layer of the beverage component being delivered in the drinking container by filling the drinking container from the bottom of the drinking container.
As shown above, Kinds teaches (Paragraph 0025, 0026) a method for filling a holder with separated liquid layers, which comprises the steps of placing a holder with bottom, disposing inside the holder, and at a predetermined distance from the bottom of the holder, a feed conduit with an outflow opening for dispensing liquid, and allowing different liquids to flow sequentially out of the feed conduit, wherein the different liquids preferably have different densities, and the liquids flow out of the feed conduit in order of increasing density (a lower density layer prior to a higher density layer). Kinds further teaches (Paragraph 0035; Fig. 3 #6, 7, 11, 15) FIG. 3 shows an enlarged schematic view of holder 7 (drinking container) during use, wherein feed conduit 6 is situated in holder 7 and a spacer 11 protrudes beyond an end of feed conduit 6, and spacer 11 ensures that a specific distance remains between outflow opening 8 and bottom 15 of the holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher by substituting the filling method of Sher for the filling method Kinds since both are directed to methods of dispensing beverages, since both teach the production of multilayered beverages, since the dispensing method of Kinds can produce an equivalent result to Sher, since Sher has a programmable controller capable of being programmed to distribute the beverage in the order taught by Kinds, since the short distance between the outflow opening and the bottom of the holder improves the sharpness of the boundary layer relative to dispensers where the opening is farther away from the bottom, and since the displacement of the outflow opening with the liquid surface is suitable to allow liquids to flow into the holder in order of decreasing density, while the occurrence of turbulences in the boundary surface is minimized.
Regarding claim 17, Sher as modified above is silent on enabling the user to drag and drop a selected beverage component to the illustration of the drinking container.
As shown above, Cuppari teaches (Paragraph 0040; Fig. 2A-2B #200, 230, 240, 250) a computing device screen display of a user interface 200 which may be utilized for selecting beverages for mixing, wherein beverage options may be selected by moving a user control 230 and the user may drag the selected option to mix mode user control 240 to add to a list 250 of the constituent beverages to include in a mixed beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher to incorporate the user interface features of Cuppari, including the list 250 displaying beverage ingredients and the drag and drop control to add beverage components to the list since both are directed to methods of making a beverage with multiple components, since both teach a touch screen user interface, since displaying a list of beverage components and adding components to the list by dragging them is known in the art as shown by Cuppari, and since a visual display would help users understand what components are going into their beverage. While the list of Cuppari does not show vertically stacked layers in an illustration of a layered beverage, an electronic display of such a beverage is known in the art as shown above, such changes are simply aesthetic and have no impact on the function of the device, and one or ordinary skill in the art would understand to design the user interface to display the list in vertical tiers in an illustration of a beverage to convey to the user how the final product would look, enhancing user understanding of the device. Furthermore, it would be obvious to allow a user to change the order of items in the list, since Sher as modified by Gist teaches choosing particular sequence for a layered beverage as shown above, and since users may accidentally put ingredients in the wrong order or change their mind and wish to correct the order before beverage production begins.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 20050095341 A1) in view of Gist (US 20080073376 A1), Cuppari (US 20150046877 A1), Talon (WO 2014057094 A1), and Kinds (US 20130014857 A1), and further in view of Motenko (US 20130304590 A1).
Regarding claim 18, as shown above, Sher as modified above is silent on enabling the user to drag and drop a label of the selected beverage component.
Motenko teaches (Paragraph 0009) a method for operating a device for selecting an item, wherein the device comprises a component image processor configured to generate a representation of at least one component of an item, and wherein the device further comprises an input device configured to receive an input from a user. Motenko further teaches (Paragraph 0090) a beverage menu 700 includes functionality to allow a user to create a custom beverage product, wherein, for example, the beverage menu 700 may include a list of ingredients (e.g., alcohol type, type of soda, type of juice, vegetables, ice, etc.) which may be graphically represented (e.g., a picture of the ingredients, a company logo or label associated with the ingredients, etc.), and the user may touch, click, press, hover over, and/or otherwise select via a motion or command recognized by an augmented reality device, the desired ingredient(s) and drag the desired ingredient(s) to another location within the beverage menu 700 to effect a selection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sher as modified above to incorporate the function of dragging and dropping a label since both are directed to methods of using user interfaces with touch screens to obtain a beverage, since dragging a label of a beverage in a user interface is known in the art as shown by Motenko, and since a label provides immediately recognizable information about a beverage ingredient to a user so that they can visually recognize and understand what they are adding to their drink as a opposed to a symbol which a user may not recognize and thus not understand what an ingredient is or if it is available. 
Response to Arguments
In response to the Applicant’s argument that Cuppari does not disclose or even suggest enabling the user to change the vertical order of the stacked layers of beverage components in the drinking container by changing an order of the illustrative vertically stacked layers of the predefined beverage components in the illustration of the drinking container on the user interface, the Examiner asserts that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As shown above, Gist teaches (Paragraph 0058, 0115) a user interface with a keypad including a “layer” option wherein a customer may choose flavors to be layered and each of the flavors selected come out sequentially in the order selected. In addition, Gist teaches (Paragraph 0066) a customer display such as an electronic monitor that may display pictures of a beverage (which would include pictures of the layered beverages the machine is capable of producing). 
Meanwhile, Cuppari teaches (Paragraph 0040; Fig. 2A-2B #200, 230, 240, 250) a computing device screen display of a user interface 200 which may be utilized for selecting beverages for mixing, wherein beverage options may be selected by moving a user control 230 and the user may drag the selected option to mix mode user control 240 to add to a list 250 of the constituent beverages to include in a mixed beverage.
Thus, Gist teaches a user interface for selecting the order or layers in a beverage and an electronic display of a layered beverage while Cuppari teaches a drag and drop user interface for beverage ingredients. It is view of this combination of references that one of ordinary skill in the art would find it obvious to change an order of the illustrative vertically stacked layers of the predefined beverage components in the illustration of the drinking container on the user interface since a visual interactive display would help users understand what components are going into their beverage and directly ordering the layers in a visual depiction of the beverage would provide an easier way of understanding the final product than simply selecting the order of the layers without a visual guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schnyder (US 20110036452 A1) teaches a beverage device which comprises means for filling via an outlet a receptacle located below the outlet and a user interface for allowing a user to select a desired level of fill of beverage in the receptacle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792